532 F.2d 673
UNITED STATES of America, Plaintiff-Appellant,v.George Kenneth REISER, Defendant-Appellee.
No. 75-2351.
United States Court of Appeals,Ninth Circuit.
Jan. 26, 1976.Order Denying Petition for Rehearing March 22, 1976.

1
Helena S. Maclay, Asst. U. S. Atty., Butte, Mont.  (argued), for plaintiff-appellant.


2
James H. Goetz, Bozeman, Mont.  (argued), for defendant-appellee.

ORDER OF REVERSAL

3
Before CHAMBERS and KENNEDY, Circuit Judges, and WONG,* District Judge.


4
The United States appeals from the order of the district court dismissing the indictment of Reiser, who was charged with failure to submit to induction into the armed forces, in violation of 50 App.  U.S.C. § 462(a).


5
The district court's rationale was that the Selective Service Act violates appellee's rights to due process and equal protection under the Fifth Amendment because it subjects men, but not women, to registration and induction under the Act.


6
There is, however, a clear rational relationship between the government's legitimate interests, as expressed in the Act, and the classification by sex, and thus no violation of appellee's constitutional rights.  Campbell v. Beaughler, 519 F.2d 1307, 1309 (9th Cir. 1975).


7
Reversed and remanded for further proceedings consistent with this order.

ORDER DENYING PETITION FOR REHEARING

8
The petition for rehearing is denied and the suggestion for a rehearing en banc is rejected.


9
All active judges of the court have been notified of the suggestion for a rehearing en banc and none has voted for a rehearing en banc.


10
The Clerk will cause the "Order of Reversal" to be published.



*
 The Honorable Dick Yin Wong, United States District Judge, for the District of Hawaii, sitting by designation